Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action March 9, 2021 has been entered.
 

	Status of Claims
-	Applicant’s Amendment filed March 9, 2021 is acknowledged.
-	Claim(s) 1, 12, 14 is/are amended
-	Claim(s) 13 is/are canceled
-	Claim(s) 2-5, 8-9 is/are withdrawn as non-elected
-	Claim(s) 1-12, 14 is/are pending in the application.
-	Claim(s) 1, 6, 7, 10-12, 14 is/are examined on the merits
After Examiner amendment
Claims 1, 12 are amended
Claims 2-5, 8-9, 13 are canceled
Claims 1, 6, 7, 10-12, 14 are pending

Applicant is reminded that amendments to the claims must be presented with marking to indicate the changes that have been made relative to the immediate prior version (see MPEP 714 and 37 CFR 1.121).  In the instant response, claim 14 does not include showing the changes made by striking-through the deleted subject matter and underlining added subject matter.  For purposes of furthering prosecution, claim 14 has been construed as having deleted the previous claim language submitted on October 23, 2020 “The display panel according to claim 13” and inserted “The display panel according to claim 1”.

	Election/Restrictions
Applicant's election with traverse of Species D in the reply filed on June 5, 2020 is acknowledged.  The traversal is on the ground(s) that shift registers arranged on one or both sides of a pixel array do not represent patentably distinct species.  This is not found persuasive because Applicant’s disclosure that shift registers arranged on both sides are electrically connected to a same scanning line for synchronously outputting scan driving signal to the same scanning line resulting in species which have distinct operation.  As such, the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); the prior art applicable to one species would not likely be applicable to another species; the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph
The requirement is still deemed proper and is therefore made FINAL.
Examiner notes that Applicant’s response indicates that claims 1-3, 6-7 and 9-12 correspond to the elected species.  However, review of claims 2-5, 8-9 reveal that 2-5, 8-9 claims are directed towards non-elected species features including resistance compensation units and/or shift registers on a single side.  Therefore, claims 2-5, 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 5, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 11, 2020 was filed after the mailing date of the office action on December 9, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Examiner respectfully withdraws the rejection under 35 USC 112.  Applicant’s amendment has rendered the rejection moot.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kate Fox (#74613) on March 23, 2021.

The application has been amended as follows: 

Claim 1:

a display area and a peripheral circuit area surrounding the display area, wherein the display area comprises a first area and a second area, the display area comprises a plurality of scanning lines extending along a first direction, and along the first direction, a number of pixel units in each row in the first area is less than a number of pixel units in each row in the second area;
the peripheral circuit area is provided with a plurality of shift registers, the plurality of shift registers comprise a plurality of first shift registers and a plurality of second shift registers, each of the plurality of first shift registers and each of the plurality of second shift registers are electrically connected to respective ones of the plurality of scanning lines, part of the scanning lines electrically connected to the plurality of first shift registers are disposed in the first area, and the other part of the scanning lines electrically connected to the plurality of second shift registers are disposed in the second area;
wherein 
wherein the second clock signal line element comprises a second alpha sub-clock signal line and a second beta sub-clock signal line; wherein a second alpha sub-clock signal on the second alpha sub-clock signal line is reverse to a second beta sub-clock signal on the second beta sub-clock signal line; 
wherein the third clock signal line element comprises a third alpha sub-clock signal line and a third beta sub-clock signal line; wherein a third alpha sub-clock signal on the third alpha sub-clock signal line is reverse to a third beta sub-clock signal on the third beta sub-clock signal line;


Claim 12:
A display device, comprising a display panel,
wherein the display panel comprises:
a display area and a peripheral circuit area surrounding the display area, wherein the display area comprises a first area and a second area, the display area comprises a plurality of scanning lines extending along a first direction, and along the first direction, a number of pixel units in each row in the first area is less than a number of pixel units in each row in the second area;
the peripheral circuit area is provided with a plurality of shift registers, the plurality of shift registers comprise a plurality of first shift registers and a plurality of second shift registers, each of the plurality of first shift registers and each of the plurality of second shift registers are electrically connected to respective ones of the plurality of scanning lines, part of the scanning lines electrically connected to the plurality of first shift registers are disposed in the first area, and the other part of the scanning lines electrically connected to the plurality of second shift registers are disposed in the second area;
wherein 
wherein the second clock signal line element comprises a second alpha sub-clock signal line and a second beta sub-clock signal line; wherein a second alpha sub-clock signal on the second alpha sub-clock signal line is reverse to a second beta sub-clock signal on the second beta sub-clock signal line; 
wherein the third clock signal line element comprises a third alpha sub-clock signal line and a third beta sub-clock signal line; wherein a third alpha sub-clock signal on the third alpha sub-clock signal line is reverse to a third beta sub-clock signal on the third beta sub-clock signal line;
wherein a duty ratio of an effective signal of the second alpha sub-clock signal line is greater than a duty ratio of an effective signal of the third alpha sub-clock signal line, and a duty ratio of an effective signal of the second beta sub-clock signal line is greater than a duty ratio of an effective signal of the third beta sub-clock signal line.

Claims 2-5, 8-9 are canceled

Reasons for Allowance
Reasons for allowance were provided in the office action dated December 9, 2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeon et al, U.S. Patent Publication No. 2006/0001638 (TFT substrate, display device).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.